DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In [0029] line 9, “receptable” should read “receptacle”.
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11 line 7, “receptable” should read “receptacle”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-19, 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US 2013/0133677 A1).
Regarding claim 1, Hwang teaches a cuticle treatment device (100, Figure 2), comprising: a cuticle guide (10, Figure 2) having an edge portion (see annotated Figure 2 below) enabled to engage a cuticle of a person ([0003] lines 1-5), wherein the edge portion further comprises both a manicure tool enabled to engage at least a portion of the cuticle from a fingernail associated with the cuticle ([0003] lines 1-5; the edge is used to push back the cuticle), and a liquid dispenser (12, Figure 2) enabled to apply a liquid to the cuticle ([0005] lines 1-7); and a liquid receptacle (80, Figure 2; oil reservoir) in fluid communication with the liquid dispenser (via nib 20, Figure 2) and enabled to store a volume of the liquid ([0028] lines 1-4).  


    PNG
    media_image1.png
    114
    324
    media_image1.png
    Greyscale

Regarding claim 2, Hwang teaches the cuticle treatment device of claim 1 (see rejection above),  wherein the manicure tool comprises a hard material enabled to separate the cuticle from the fingernail ([0030]-[0031]; the cuticle pushing tool is made from ceramic and an abrasive material).  
Regarding claim 3, Hwang teaches the cuticle treatment device of claim 2 (see rejection above), wherein the hard material is selected from at least one of: a steel, a ceramic ([0031] lines 1-3), and a metal.
Regarding claim 4, Hwang teaches the cuticle treatment device of claim 2 (see rejection above), wherein the manicure tool is formed with a sharpened edge at the edge portion (see annotated Figure 2 below).


    PNG
    media_image2.png
    114
    90
    media_image2.png
    Greyscale

Regarding claim 5, Hwang teaches the cuticle treatment device of claim 4 (see rejection above), wherein the sharpened edge is formed into the hard material ([0030]-[0031]; the sharpened edge is formed from the same ceramic material as the cuticle guide portion 10), and wherein the sharpened edge is enabled to cut the cuticle ([0003] lines 1-3; the edge is meant to push and cut the cuticle).  
Regarding claim 6, Hwang teaches the cuticle treatment device of claim 1 (see rejection above), wherein the liquid comprises at least one of: a cuticle oil, aqueous solution, and alcoholic solution ([0028] lines 1-4).  
Regarding claim 7, Hwang teaches the cuticle treatment device of claim 1 (see rejection above), wherein the liquid receptacle (80) is removable (see figure 1; the receptacle is detachable and separable from other parts of the device).  
Regarding claim 8, Hwang teaches the cuticle treatment device of claim 1 (see rejection above), wherein the liquid receptacle is refillable with the liquid (see Figure 1 and [0028] lines 1-4; the liquid receptacle is removable and is filled with product, meaning the receptacle can be refilled).  
Regarding claim 11, Hwang teaches a method for treating cuticles, the method comprising: 
placing a cuticle treatment device (see Figure 2) on a cuticle of a person (see Figure 4, the user places the device on their fingernails), wherein the cuticle treatment device comprises a cuticle guide (10, Figure 2) having an edge portion (see annotated Figure 2 below), wherein the edge portion further comprises a manicure tool enabled to engage the cuticle ([0003] lines 1-5; the edge is used to push back the cuticle); 
engaging the cuticle separately from a fingernail associated with the cuticle by using the cuticle treatment device ([0003] lines 1-5; the cuticle is pushed back and removed from the fingernails); and 
applying a liquid to the cuticle (see Figure 4 and page 2 lines 1-8), wherein the cuticle treatment device further comprises a liquid dispenser (12, Figure 2) enabled to apply a liquid to the cuticle ([0005] lines 1-7) and a liquid receptacle (80, Figure 2; oil reservoir) in fluid communication with the liquid dispenser (via nib 20, Figure 2) and enabled to store a volume of the liquid ([0028] lines 1-4).  



    PNG
    media_image1.png
    114
    324
    media_image1.png
    Greyscale


Regarding claim 12, Hwang teaches the method of claim 11 (see rejection above), wherein the manicure tool comprises a hard material enabled for the engaging the cuticle ([0030]-[0031]; the cuticle pushing tool is made from ceramic and an abrasive material).  
Regarding claim 13, Hwang teaches the method of claim 12 (see rejection above), wherein the hard material is selected from at least one of: a steel, a ceramic ([0031] lines 1-3), and a metal.  
Regarding claim 14, Hwang teaches the method of claim 11 (see rejection above), wherein the engaging the cuticle further comprises: separating at least a portion of the cuticle from the fingernail ([0003] lines 1-5; the cuticle is pushed back and removed from the fingernails as the edge portion is engaged with the cuticle).  
Regarding claim 15, Hwang teaches the method of claim 11 (see rejection above), wherein the engaging the cuticle further comprises: pushing back at least a portion of the cuticle towards the fingernail (see figure 4 and [0003] lines 1-5; the cuticle is pushed back and removed from the fingernails as the edge portion is engaged with the cuticle).  
Regarding claim 16, Hwang teaches the method of claim 11 (see rejection above), wherein the engaging the cuticle further comprises: cutting at least a portion of the cuticle from the fingernail ([0003] lines 1-5; the cuticle is pushed back and removed from the fingernails as the edge portion is engaged with the cuticle), wherein the manicure tool is formed with a sharpened edge at the edge portion (see annotated Figure 2 below), the sharpened edge enabled for the cutting ([0003] and [0030]-[0031]; the sharpened edge is made from ceramic and an abrasive material and is meant to cut the cuticles).   


    PNG
    media_image2.png
    114
    90
    media_image2.png
    Greyscale


Regarding claim 17, Hwang teaches the method of claim 11 (see rejection above), wherein the liquid comprises at least one of : a cuticle oil, aqueous solution, and alcoholic solution ([0028] lines 1-4).  
Regarding claim 18, Hwang teaches the method of claim 11 (see rejection above), further comprising: removing the liquid receptacle (80) from the cuticle treatment device (see figure 1; the receptacle is detachable and separable from other parts of the device).  
Regarding claim 19, Hwang teaches the method of claim 11 (see rejection above), further comprising: refilling the liquid receptacle (80) with the liquid (see Figure 1 and [0028] lines 1-4; the liquid receptacle is removable and is filled with product, meaning the receptacle can be refilled).  
Regarding claim 22, Hwang teaches the method of claim 11 (see rejection above), wherein the engaging and applying steps further comprise: engaging the cuticle by a user holding the cuticle treatment device with one hand (see Figure 4); and applying the liquid to the cuticle by the user holding the cuticle treatment device with one hand (see Figure 4).  
Regarding claim 23, Hwang teaches the method of claim 22 (see rejection above), wherein the user is the person (see Figure 4; the device is being used by a person).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2013/0133677 A1) in view of Thorpe et al. (US 2014/0234003 A1).
Regarding claim 9, Hwang teaches the cuticle treatment device of claim 1 (see rejection above), but is silent to wherein the liquid dispenser is formed with an elastomeric material enabled to dispense the liquid.  
Thorpe teaches an applicator system in the same field of endeavor of dispensing tools for delivering liquid to a cuticle of a user (abstract). Thorpe teaches the applicator (500, Figure 5B) comprising a housing (502), and a cuticle pusher head (104) comprising a sharpened edge (116) and a product delivery outlet (118). Thorpe teaches the housing is made out of elastomeric plastic material to allow the user to distort and squeeze the housing to deliver the product ([0037] lines 1-10). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to select the housing of Hwang to be made from elastomeric material and be of squeeze-type, as taught by Thorpe, because it can enhance control over the amount of product being dispensed. This may solve the problem of having the product just ooze out, especially if it is of lower viscosity, such as an oil, compared to a lotion type product of higher viscosity. 
Regarding claim 10, Hwang in view of Thorpe teaches the cuticle treatment device of claim 9 (see rejection above). Thorpe further teaches wherein the elastomeric material is selected from at least one of: a rubber, a polymer, and a composite material ([0037] lines 16-20; “In other implementations, housing 502 may be made of any material capable of distortion to allow a user to Squeeze the product from the reservoir in the housing yet retaining their pre-distortion shape, Such as, various plastics, carbon fiber, composites or the like”).  
Regarding claim 20, Hwang teaches the method of claim 11 (see rejection above), wherein the liquid dispenser is formed with an elastomeric material enabled to dispense the liquid.  
Thorpe teaches an applicator system in the same field of endeavor of dispensing tools for delivering liquid to a cuticle of a user (abstract). Thorpe teaches the applicator (500, Figure 5B) comprising a housing (502), and a cuticle pusher head (104) comprising a sharpened edge (116) and a product delivery outlet (118). Thorpe teaches the housing is made out of elastomeric plastic material to allow the user to distort and squeeze the housing to deliver the product ([0037] lines 1-10). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to select the housing of Hwang to be made from elastomeric material and be of squeeze-type, as taught by Thorpe, because it can enhance control over the amount of product being dispensed. This may solve the problem of having the product just ooze out, especially if it is of lower viscosity, such as an oil, compared to a lotion type product of higher viscosity. 
Regarding claim 21, Hwang in view of Thorpe teaches the method of claim 20 (see rejection above). Thorpe further teaches wherein the elastomeric material is selected from at least one of: a rubber, a polymer, and a composite material ([0037] lines 16-20; “In other implementations, housing 502 may be made of any material capable of distortion to allow a user to Squeeze the product from the reservoir in the housing yet retaining their pre-distortion shape, Such as, various plastics, carbon fiber, composites or the like”).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772